Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed  03/11/2021 have been fully considered but they are not persuasive.  Applicant asserts:
That Cordeiro is entirely silent regarding a subfield indicating that an AP supports multi-band operation.  Applicant further asserts that Cordeiro fails to teach or suggest an Extended Capabilities Information Element (IE) having a Cooperative Multi-band Operating Capable Field set to 1 to indicate that the AP supports multi-band operation.
The Examiner respectfully disagrees and kindly points out that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Extended Capabilities Information Element (IE) having a Cooperative Multi-band Operating Capable Field set to 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner points out that Cordeiro discloses a frame comprising a status code (Fig. 4) that indicates to the station the order of the two or Cordeiro provides an implicit indication of multiband operation support by way of said status code.  An AP that did not support multiband operation would have no need to indicate multiband elements to the station if the AP only supports a single band.  Therefore, given the broadest reasonable interpretation of an “indication,”  the mere indication of multiband elements that may be used by the station is an implicit indication of support for sad multiband elements by the AP.  
The Examiner suggests that Applicant incorporate further detail into the claim to define an explicit indication of multiband operation support.  See at the very least Applicant’s specification (Fig. 2 and [0043]).  Alternatively, Examiner suggests Applicant reconsider incorporation of the allowable subject matter previously identified by the Examiner.
Thus, the limitations of the claims have been met and the action herein is made FINAL.

Allowable Subject Matter
Claim(s) 8-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 12-16, 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20140010186 A1 to Cordeiro; Carlos in view of US 20160337230 A1 to Emmanuel; Joseph Amalan Arul et al.

Re: Claim(s) 1, 12
Cordeiro discloses a method of establishing cooperative multi-band operation between a wireless station (STA) and a wireless access point (AP) (Fig. 3), 
the method comprising: a) transmitting a first frame from the AP to the STA, wherein the first frame comprises a subfield indicating that the AP supports multi-band operation (Fig. 3 – 304.  0020 - the response frame 302 may comprise a probe response frame.  Fig. 4 – 406.  0025 - The status code field 406 may include a status code that may 
b) transmitting a second frame from the AP to the STA, wherein the second frame comprises band information of a first band and a second band, the first band and the second band supporting multi-band operation (Fig. 3 – 304.  Fig. 4 – 404.  0024 - FIG. 4 illustrates some fields of a response frame including a multiband element in accordance with some embodiments. Response frame 304 may include, among other things, a destination address field, a status code field 406 and one or more multiband elements (MBEs) 404 … Each multiband element 404 may include a BSSID field 410 to indicate the BSSID, a channel number field 414 to indicate an available channel, a band ID field 412 to indicate the associated frequency band of the available channel, and a beacon interval field 416 to indicate a size of a beacon interval size of the channel.  The Examiner analogizes the MBEs as being the second frame).
Cordeiro further teaches that the response frame may be a probe response frame through which the multiband elements contained within allow for the frequency band and channel to be provided to a station prior to network joining (emphasis added).  That is to say, it is implied that upon receiving the probe response frame, the mobile station utilizes the information regarding the multiband elements in order to perform communication by way of a multiband operation (see at least 0020 and 0002-0004, 0011).
However, Cordeiro does/do not appear to explicitly disclose c) receiving a third frame at the AP from the STA, wherein the third frame comprises a request to establish Cordeiro does not appear to further elaborate upon the manner in which the multiband operation is established.
However, further attention is directed to Emmanuel which discloses said limitations (Fig. 11A and 0075 - At block 1105, the interface module 424 initiates an association process with an access point or a peer to which the simultaneous client wishes to communicate. Conventionally, an access point periodically transmits beacons that provide information as to the capabilities of the access point, such as supported data rates, supported modes, and country of operation. When communication over multiple bands becomes supported by the access point, additional information may be included in the beacons that specify the bands and/or channels supported by the access point and other information pertaining to simultaneous communication over multiple bands or multiple channels within a band. Similarly, when the simultaneous client wishes to communicate with a peer, an association process can take place between the peers where capabilities pertaining to simultaneous communication over multiple bands are exchanged.  The Examiner points out that the block 1105 is occurring after the conventional process describe above which is analogous to the procedure described in Cordeiro.   Blocks 1110, 1115, 1120, and 1130 [of Emmanuel Fig. 11A] further describe the procedure by which actual communication is established between the wireless device and the AP.  The Examiner analogizes blocks 1105/1110 and 1115 with the claimed third and fourth frames respectively).
Cordeiro invention by employing the teaching as taught by Emmanuel to provide the ability for a wireless device to perform a multiband operation connection procedure with an access point after being informed of there being support for such multiband operation.  The motivation for the combination is given by Emmanuel (Abstract - Systems and methods for enabling a wireless local area network (WLAN) client to communicate simultaneously over more than one band at a time are described).

Re: Claim(s) 2, 13, 20
Cordeiro in view of Emmanuel discloses those limitations as set forth in the rejection of claim(s) 1 above.
Cordeiro in view of Emmanuel further discloses sending and receiving data between the STA and the AP using the cooperative multi-band operation over the first band and the second band (see analysis of the rejection of claim 1 above).

Re: Claim(s) 3, 14
Cordeiro in view of Emmanuel discloses those limitations as set forth in the rejection of claim(s) 1 above.
Cordeiro further discloses wherein the first band comprises a 2.4 GHz wireless band and the second band comprises a 5 GHz wireless band (Fig. 5 and 0034 - Multiband communication device portion 500 may include a multiband transceiver 502 which may include physical-layer (PHY) circuitry such as transceiver portions 504, 514, and 524 for 

Re: Claim(s) 4, 15
Cordeiro in view of Emmanuel discloses those limitations as set forth in the rejection of claim(s) 1 above.
Cordeiro further discloses wherein the STA and AP both comprise a 2.4 GHz wireless transceiver for operating over the first band and a 5 GHz wireless transceiver for operating over the second band (Fig. 5 and 0034 - Multiband communication device portion 500 may include a multiband transceiver 502 which may include physical-layer (PHY) circuitry such as transceiver portions 504, 514, and 524 for communicating in various frequency bands. Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands. In the example illustrated, baseband circuitry and a single lower MAC may be provided for the 2.4 GHz and the 5 GHz 

Re: Claim(s) 5, 16
Cordeiro in view of Emmanuel discloses those limitations as set forth in the rejection of claim(s) 1 above.
Cordeiro further discloses wherein the 2.4 GHz wireless transceivers and the 5 GHz wireless transceivers are operable to communicate simultaneously (Fig. 5 and 0034 - Multiband communication device portion 500 may include a multiband transceiver 502 which may include physical-layer (PHY) circuitry such as transceiver portions 504, 514, and 524 for communicating in various frequency bands. Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands. In the example illustrated, baseband circuitry and a single lower MAC may be provided for the 2.4 GHz and the 5 GHz frequency bands and may be configured for communication in accordance with one of the IEEE 802.11a/b/g/n/ac communication standards.  0011 - The central controller 104 is configured for multiband operations within non-coextensive frequency bands. In these embodiments, the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands).
Emmanuel further discloses the same above noted feature (see at least 0005 and 0044).

Re: Claim(s) 7, 18
Cordeiro in view of Emmanuel discloses those limitations as set forth in the rejection of claim(s) 1 above.
Emmanuel further discloses wherein the fourth frame comprises an operating mode for configuring the cooperative multi-band operation (0075 - at block 1115, the simultaneous client receives information about the access point or peer's communication capabilities, including which bands and/or channels are supported and the respective data rates for those bands and channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cordeiro invention by employing the teaching as taught by Emmanuel to provide information pertaining to how to configure the wireless device for multiband operation.  The motivation for the combination is given by Emmanuel (Abstract - Systems and methods for enabling a wireless local area network (WLAN) client to communicate simultaneously over more than one band at a time are described).

Re: Claim(s) 19
Cordeiro in view of Emmanuel discloses all the limitations of claim 19 as set forth in the rejection of claim(s) 1, 2, 4, and 5 above.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cordeiro in view of Emmanuel as applied to claim 1 above, and further in view of US 20040073674 A1 to Vergnaud, Gerard et al.

Re: Claim(s) 6, 17
Cordeiro in view of Emmanuel discloses those limitations as set forth in the rejection of claim(s) 1 above.
Cordeiro in view of Emmanuel does/do not appear to explicitly disclose wherein the third frame comprises a MAC address of the STA.
However, further attention is directed to Vergnaud which discloses said limitation (0039 - When a terminal 8(a-c) is in the coverage area of the wireless local area network WLAN and wishes to set up a connection with a remote network of the installation, it transmits to the access point 1 a connection request in the form of a data frame containing its MAC address in its header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cordeiro in view of Emmanuel invention by employing the teaching as taught by Vergnaud to provide a connection request (i.e. the third frame) which comprises a MAC address.  The motivation for the combination is given by Vergnaud (0001 - The field of the invention is that of communication between terminals within networks, and more particularly that of allocating local area network resources to terminals).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415